DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (PGPUB 20210118853), hereinafter as Harris.
Regarding claim 1, Harris teaches a storage device comprising: 
a layer stack including at least: a memory layer (Fig 3, DRAM layers) including a plurality of memory cells; and 
an optical control layer (Fig 3, optical die 304) positioned adjacent to the memory layer in the layer stack, the optical control layer being adapted to receive and transmit optically-encoded read/write signals and effect read and write operations ([0080] executing read/write)3 to the plurality of memory cells through an electrical interface (Fig 8, logic unit 204).
Regarding claim 2, Harris teaches a bus waveguide (Fig 5A); and 
a plurality of wave division multiplexers (Fig 7, 704) (WDM) each being positioned to couple optical signals delivered by the bus waveguide to a respective optical-electrical conversion element (Fig 8, element 802) coupled to the memory layer.
Regarding claim 3, Harris teaches a first subset of the WDMs are dedicated to transporting write signals (Fig 7, 704) from the optical control layer to the memory layer, each of the WDMs in the first subset being tuned to intercept light of a different wavelength from the bus waveguide such that the first subset of the WDMs collectively facilitate parallel transport of multiple streams of write data between the optical control layer and the memory layer (Fig. 7, and [0085]).
Regarding claim 4, Harris teaches a second subset of the WDMs are dedicated to transporting read signals (Fig 7, 706) from the memory layer to the optical control layer, each of the WDMs in the second subset being tuned to output light of a different wavelength to the bus waveguide such that the second subset of the WDMs collectively facilitate parallel transport of multiple streams of read data from the memory layer to the optical control layer (Fig 7, and [0085]).
Regarding claim 5, Harris teaches the optical control layer further comprises multiple bus waveguides, the multiple bus waveguides collectively adapted to transport different optical signals to different regions of the memory layer to effect parallel data access operations to the memory layer (Fig 6).
Regarding claim 18, Harris teaches a method comprising:
directing optical signals through an optical control layer of a storage device (Fig 3), the optical control layer being adjacent to a memory layer (Fig 3) and being adapted to effect read and write operations to a plurality of memory cells in the memory layer through an electrical interface ([0080]).
Regarding claim 19, Harris teaches encoding multiple read and write streams in the optical signals, wherein directing the optical signals through the optical control layer further comprises directing the optical signals through a bus waveguide coupled to a plurality of wave division multiplexers (Fig 7), each of the wave division multiplexers being tuned to intercept light of a different wavelength ([0085]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 10-11, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris.
Regarding claim 6, Harris teaches a memory device as in rejection of claim 1, 
But not expressly multiple memory layers interleaved between multiple optical control layers, each one of the optical control layers being adapted to independently read and write to a different one of the memory layers. It would have been obvious to one having ordinary skill int eh art at the time the invention was made to interleave memory and optical control layers, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 8, Harris teaches a storage system comprising: 
a portable storage device (the examiner take notice that it is well known that memory device is used in portable manner) including: 
at least one memory layer (Fig 3, DRAM layers) having a plurality of memory cells; and 
at least one optical control layer (Fig 3, optical die 304) adjacent to the at least one memory layer, the optical control layer including a bus waveguide (Fig 5A) that delivers optically-encoded read/write signals to control circuitry that effects read and write operations ([0082]) to the plurality of memory cells through an electrical interface (Fig 8, logic unit 204).
Regarding claim 10, argument used in rejection of claim 6 applies.
Regarding claim 11, Harris teaches each of the optical control layers includes at least one bus waveguide and the portable storage device is adapted to transport optical signals between the bus waveguides in adjacent optical control layers to effect parallel data access operations within different memory layers using a same optical signal stream (Fig 6).
Regarding claim 13, Harris teaches the optical control layer in the portable storage device further comprises: a plurality of wave division multiplexers (WDM) each being positioned to couple optical signals delivered by the bus waveguide to a respective optical-electrical conversion element electrically coupled to the memory layer (Fig 7).
Regarding claim 14, Harris teaches storage device includes at least a first bus waveguide dedicated to transport of read signals (Fig 7, waveguide connected to MUX 706) and read data and a second bus waveguide dedicated to transport of write signals and write data (Fig 7, waveguide connected to MUX 704).
Regarding claim 15, Harris teaches the bus waveguide transports optical signals encoding both read data and write data in a same optical signal stream (Fig 7, fiber 208).
Regarding claim 20, argument used in rejection of claim 6 applies.


Claim(s) 9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Zhou et al. (PGPUB 20200081212), hereinafter as Zhou.
Regarding claim 9, Harris teaches a system as in rejection of claim 8, 
but not expressly a dock adapted to receive the portable storage device;
Zhou teaches a dock (Fig 1, RRU connections for optical fiber) adapted to receive the portable storage device, the dock including at least: 
an input plane including one or more fiber optic lines adapted to deliver the optically-encoded signals to the bus waveguide (Fig 1, optical fiber lines); and 
an output plane including one or more fiber optic lines adapted to receive outgoing signals from the bus waveguide (Fig 1, optical fiber lines).
Since Zhou and Harris are both from the same field of fiber optics, the purpose disclosed by Zhou would have been recognized in the pertinent art of Harris. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the connections as in Zhou into the device of Harris for the purpose of input/output optical signals. 
Regarding claim 16, Harris teaches a first subset of the WDMs are dedicated to transporting write signals from the optical control layer to the memory layer, each of the WDMs in the first subset being tuned to intercept light of a different wavelength from the bus waveguide such that the first subset of the WDMs collectively facilitate parallel transport of multiple streams of write data between the optical control layer and the memory layer (Fig 7, mux 704).
Regarding claim 17, Harris teaches a second subset of the WDMs are dedicated to transporting read signals from the memory layer to the optical control layer, each of the WDMs in the second subset being tuned to output light of a different wavelength to the bus waveguide such that the second subset of the WDMs collectively facilitate parallel transport of multiple streams of read data from the memory layer to the optical control layer (Fig 7, mux 706).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827